Teche Posts Record EPS of $2.24 for Fiscal Year to Date NEW IBERIA, LA – NYSE-MKT:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended March 31, 2013, the second quarter of fiscal year 2013. Earnings for the quarter ended March 31, 2013 amounted to $1.6 million or $0.75 per diluted share, compared to $1.7 million or $0.82 per diluted share for the same quarter in fiscal 2012, a decrease of $0.07 per diluted share, or 8.5%. Earnings for the six month period ended March 31, 2013 amounted to $4.6 million, or $2.24 per diluted share, compared to $3.5 million or $1.67 per diluted share, for the same period in fiscal 2012, an increase of $0.57 per diluted share, or 34.1%. “Our deposit growth has been spectacular,” stated Little.“Total deposits increased 4.7% over the past 12 months, with SmartGrowth deposits increasing 10.3%.” “Our ROAA fiscal year to date is 1.09% and our ROAE is 10.68%,” continued Little. “Our fiscal year to date earnings of $2.24 per share is another record,” said Little. “Our loan balances, particularly commercial loans, this quarter don’t tell the whole story. Commercial loan production was strong this quarter, with over $24 million in total loans closed.However, we also had three large commercial relationships pay off.Our commercial loan pipeline is moving along very well and our retail loans continue to grow.Our goal is to have our loan levels better than prior year levels by year-end.” The Company reported the following points of interest: · Checking Account Balances increased $28.2 million, or 12.2% compared to the linked quarter and 16.0% compared to March 31, 2012. · SmartGrowth Deposits increased 6.5% over the linked quarter and 10.3% compared to a year ago.SmartGrowth Deposits amounted to 79.0% of total deposits, compared to 77.7% at December 31, 2012 and 75.0% a year ago. · The average rate paid on all deposits was 0.45% for the quarter compared to 0.53% for the linked quarter and 0.72% a year ago. · Tangible book value per share increased to $40.62, an increase of 1.9%, or $0.76 per share, compared to the linked quarter-end and an increase of 7.2%, or $2.71 per share, year-over-year. Page 1 of 21 · Non-performing loans decreased due to the payoff of a $3.8 million non-performing loan. · Net charge offs for the quarter amounted to 0.05% of average loans. · The Bank opened a new branch office in Baton Rouge. Asset Quality The following tables set forth asset quality ratios and allowance for loan loss activity for each of the past five quarters: Net Charge-offs, ALLL, NPAs QUARTERLY COMPARISON Mar’ 13 Dec ‘12 Sep ‘12 Jun ‘12 Mar ‘12 Net Charge-offs/Average Loans 0.05% 0.07% 0.05% 0.08% 0.08% ALLL*/NPLs 158.54% 87.76% 82.52% 79.63% 74.02% ALLL*/NPAs 138.95% 81.52% 78.54% 74.54% 71.40% ALLL*/Loans 1.26% 1.28% 1.27% 1.27% 1.32% NPAs/Assets 0.68% 1.20% 1.28% 1.34% 1.43% *ALLL figures include specific reserves. There was significant improvement in several asset quality ratios this quarter, primarily due to the resolution of a non-performing loan with a balance of $3.8 million.For the linked quarter the ALLL/NPL ratio increased to 158.54% from 87.76% in the linked quarter, the ALLL/NPA ratio increased to 138.95% from 81.52% in the same quarter and the NPA/Assets ratio decreased to 0.68% from 1.20% at December 31, 2012. Non-performing assets decreased to $5.9 million, or 0.68% of total assets at March 31, 2013, compared to $10.1 million, or 1.20% of total assets at December 31, 2012 and $11.8 million, or 1.43% of total assets a year ago, primarily due to the payoff of a non-performing loan in the amount of $3.8 million. “Our net charge-offs are very low,” said Little.“This demonstrates that asset quality is an important focus for the Company. At Teche, we are sticking with our disciplined lending strategy and conservative underwriting standards in an effort to avoid transactions that may provide a short term boost in revenue but also a long term drag on earnings.” The following table sets forth the allowance for loan loss activity for each of the past five quarters. Allowance for Loan Loss Provision & Charge-offs QUARTERLY COMPARISON (in 000's) Mar ‘13 Dec ‘12 Sep '12 Jun '12 Mar '12 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ The allowance for loan losses was 1.26% of total loans, or $8.1 million, at March 31, 2013 compared to 1.28% of total loans, or $8.2 million at December 31, 2012 and 1.32% of total loans, or $8.5 million at March 31, 2012. Net charge-offs for the quarter were $0.3 million, or 0.05% of average loans, compared to $0.5 million, or 0.08% of average loans, for the same period a year ago.For the twelve months ended March 31, 2013, net charge-offs were $1.7 million, or 0.26% of average loans, compared to $4.7 million, or 0.76% of average loans for the twelve months ended March 31, 2012.Quarterly net charge-offs have remained relatively stable during the past 12 months. Page 2 of 21 Capital Over the past twelve months, stockholders’ equity increased 5.4% to a record $86.6 million.The tangible equity ratio at March 31, 2013 has increased to 9.69% compared to 9.50% a year ago.Tangible book value per common share has increased to a record $40.62, an increase of 7.2% compared to a year ago.Risk based capital increased to 14.38%compared to 14.12% a year ago; and the equity to asset ratio increased to 10.07% from 9.90% a year ago. Over the past twelve month period, total assets increased 3.7% or $30.6 million to $860.3 million. QUARTERLY COMPARISON Mar ‘13 Dec ‘12 Sep '12 Jun '12 Mar '12 Stockholders’ Equity (in millions) $ Ratio of Equity to Assets % Basic Earnings Per Share $ Diluted Earnings per Share $ Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (in millions) $ Net Income and Dividends On November 28, 2012, the Board of Directors declared a $0.365 per share quarterly dividend.In addition, the Board declared a special, accelerated first quarter dividend of $0.365 per share. The Company did not declare an additional dividend for the first quarter of 2013. QUARTERLY COMPARISON(In 000’s) Mar ‘13 Dec ‘12 Sep '12 Jun '12 Mar '12 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Return on Avg. Assets % Return on Avg. Equity % Operating Revenue Net Interest Income QUARTERLY COMPARISON (In 000’s) Mar ‘13 Dec ‘12 Sep ‘12 Jun ‘12 Mar ‘12 Interest Income $ Interest Expense Net Interest Income $ Interest income decreased in the quarter ended March 31, 2013 as compared to the linked quarter, primarily due to the sale of $46.3 million of conforming mortgage loans during the linked quarter. Page 3 of 21 Net Interest Margin and Spread QUARTERLY COMPARISON Mar ‘13 Dec ‘12 Sep '12 Jun '12 Mar '12 Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Net interest margin amounted to 3.78% for the three month period ended March 31, 2013 compared to 4.08% for the three months ended March 31, 2012.The decrease was primarily due to low market interest rates and the asset sensitivity of the balance sheet.The Company manages the risk of interest rates possibly rising in the future by continuing to grow core deposits, primarily checking and savings accounts, and by investing in longer term Federal Home Loan Bank advances. Spread amounted to 3.62% for the three month period ended March 31, 2013, compared to 3.90% for the same period in the previous year.Compared to the same quarter last year, average yield on earnings assets decreased 54 basis points from 5.20% to 4.66%, while the average cost of funds decreased 27 basis points from 1.31%to1.04%. Operating revenue for the quarter ended March 31, 2013, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.3 million, which was $0.3 million lower than the same quarter in 2012. The table below reflects the Company’s operating revenues in millions over the past five quarters: Operating Revenue QUARTERLY COMPARISON (in millions) Mar ‘13 Dec ‘12 Sep '12 Jun '12 Mar '12 Net Interest Income $ Non-Interest Income Operating Revenue $ Non-Interest Income Non-interest income decreased to $4.0 million for the quarter ended March 31, 2013 from $5.8 million for the linked quarter due to the $2.0 million gain on the sale of mortgage loans during the linked quarter, but increased slightly from $3.9 million for the quarter ended March 31, 2012.Non-interest income amounted to 1.87% of average assets for the quarter, compared to 2.73% for the linked quarter and 1.89% a year ago. Non-Interest Income & Expense QUARTERLY COMPARISON (in thousands) Mar ‘13 Dec ‘12 Sep ‘12 Jun ‘12 Mar '12 Interchange fee Income $ Other Non-Interest Income $ Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % Page 4 of 21 Non-Interest Expense For the quarter ended March 31, 2013, non-interest expense was $8.7 million, or 4.11% of average assets, compared to the $8.8 million, or 4.11% of average assets, for the linked quarter.Non-interest expense increased $0.3 million, or 3.1%, to $8.7 million for the quarter ended March 31, 2013 from $8.4 million for the quarter ended March 31, 2012, primarily due to compensation and marketing expenses. Loans QUARTERLY COMPARISON(In 000,000’s) Mar ‘13 Dec ‘12 Sep '12 Jun '12 Mar '12 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupied conforming) Total Loans $ Linked Quarter Comparison.Gross loans receivable increased to $643.3 million at March 31, 2013, from $642.6 million at December 31, 2012, an increase of $0.7 million, or 0.1%.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $474.3 million, or 73.7% of total loans at March 31, 2013, compared to $477.2 million, or 74.3% of total loans at December 31, 2012, a three month decrease of $2.9 million, or 0.6% primarily due to the payoff of three large commercial relationships. Commercial loan balances at March 31, 2013 amounted to $212.4 million, compared to $220.5 million at December 31, 2012, a three month decrease of $8.1 million or 3.7%.Darryl Broussard, Sr. Vice President and Chief Lending Officer stated, “Two performing commercial relationships totaling approximately $8 million paid off amid circumstances that we do not expect to be a trend.A portion of the decrease in commercial loans is attributable to the payoff of a $3.8 million non-performing loan during March.Additionally, commercial loan production has increased 80% during the first half of the fiscal year compared to last year.Our commercial loan pipeline is up significantly over last year.” Consumer loan balances at March 31, 2013 amounted to $115.8 million, compared to $113.4 million at December 31, 2012, a linked quarter increase of $2.4 million, or 2.2%. One Year Comparison.Gross loans receivable increased to $643.3 million at March 31, 2013 from $641.5 million at March 31, 2012, a twelve month increase of $1.8 million, or 0.3%.SmartGrowth Loans increased to $474.3 million at March 31, 2013, from $463.9 million at March 31, 2012, a twelve month increase of $10.4 million, or 2.2%. Commercial loan balances at March 31, 2013 amounted to $212.4 million, compared to $208.6 million at March 31, 2012, a twelve month increase of $3.8 million, or 1.8%.Consumer loan balances at March 31, 2013 amounted to $115.8 million, compared to $106.6 million at March 31, 2012 a twelve month increase of $9.2 million, or 8.6%.“Quality loan origination and retention are a major focus for Teche,” said Broussard. “The current favorable economic climate in South Louisiana provides a strong tailwind for us.” Page 5 of 21 Deposits QUARTERLY COMPARISON(In 000,000’s) Mar ‘13 Dec ‘12 Sep '12 Jun '12 Mar '12 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Linked Quarter Comparison.Total deposits increased to $660.4 million at March 31, 2013, from $630.6 million at December 31, 2012, a linked quarter increase of $29.8 million, or 4.7%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts increased $31.7 million, or 6.5%, to $521.7 million at March 31, 2013, from $490.0 million at December 31, 2012. Checking account balances increased $28.2 million, or 12.2%, to $259.0 million at March 31, 2013, from $230.8 million at December 31, 2012. One Year Comparison. Total deposits increased to $660.4 million at March 31, 2013, from $630.5 million at March 31, 2012, a twelve month increase of $29.9 million, or 4.7%.Total SmartGrowth Deposits increased $48.7 million, or 10.3% from $473.0 million at March 31, 2012 to $521.7 million at March 31, 2013. SmartGrowth Deposits amounted to 79.0% of total deposits as of March 31, 2013 compared to 75.0% at March 31, 2012. Checking account balances have increased 16.0%, or $35.7 million, in the past twelve months from $223.3 million at March 31, 2012 to $259.0 million at March 31, 2013. Checking account balances at March 31, 2013 accounted for 39.2% of total deposits compared to 35.4% of total deposits at March 31, 2012. Teche Holding Company is the parent company of Teche Federal Bank, which operates twenty offices in South Louisiana and serves over 68,000 customers.Teche is the fourth largest publicly traded bank holding company based in Louisiana with over $860 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE-MKT. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 6 of 21 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Mar. Dec. Sep. Jun. Mar. Condensed Statements of Income Interest Income $ 9,002 $ 9,571 $ 9,836 $ 9,725 $ 9,807 Interest Expense _1,993 _2,111 Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ 1,559 $ 3,072 $ 2,073 $ 1,732 $ 1,708 Selected Financial Data Dividends Declared Per Share Basic Earnings Per Common Share Diluted Earnings Per Common Share Annualized Return on Avg. Assets 0.74% 1.44% 0.98% 0.83% 0.83% Annualized Return on Avg. Equity 7.19% 14.17% 9.81% 8.28% 8.22% Annualized Return on Avg. Tangible Equity (1) 7.52% 14.80% 10.25% 8.67% 8.61% Yield on Interest Earning Assets 4.66% 4.92% 5.07% 5.10% 5.20% Cost of Interest Bearing Liabilities 1.04% 1.11% 1.14% 1.23% 1.31% Spread 3.62% 3.80% 3.93% 3.87% 3.90% Net Interest Margin 3.78% 3.98% 4.10% 4.06% 4.08% Non-Interest Income/Avg. Assets 1.87% 2.73% 1.99% 1.76% 1.89% Non-Interest Expense/Avg. Assets 4.11% 4.11% 4.03% 3.99% 4.11% Quarterly Net Charge-offs/Avg. Loans 0.05% 0.07% 0.05% 0.08% 0.08% Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets Earning assets Loans Interest-bearing deposits Total deposits Total stockholders’ equity (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ 86,682 $ 86,713 $ 84,525 $ 83,643 $ 83,095 Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ 83,026 $ 83,056 $ 80,866 $ 79,979 $ 79,430 Net Income Plus Amortization of core deposit intangibles, net of related income taxes 1 1 1 2 2 Net Income, as adjusted Page 7 of 21 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) FISCAL YEAR TO DATE (SIX MONTHS) ENDED Mar. Mar. $Change %Change Interest Income -5.1% Interest Expense -15.8% Net Interest Income -2.2% Provision for Loan Losses -55.6 Net Interest Income after Provision for Loan Losses 1.1% Non Interest Income 27.9% Non Interest Expense 3.3% Income Before Income Taxes 33.0% Income Taxes 33.0% Net Income $ 4,631 $ 3,480 33.1% Selected Financial Data Dividends Declared Per Share 0.7% Basic Earnings Per Common Share 34.3% Diluted Earnings Per Common Share 34.1% Annualized Return on Avg. Assets 1.09% 0.86% 0.23% 26.7% Annualized Return on Avg. Equity 10.68% 8.54% 2.14% 25.1% Annualized Return on Avg. Tangible Equity (1) 11.16% 8.94% 2.22% 24.8% Yield on Interest Earning Assets 4.79% 5.25% -0.46% -8.8% Cost of Interest Bearing Liabilities 1.08% 1.31% -0.23% -17.6% Spread 3.71% 3.94% -0.23% -5.8% Net Interest Margin 3.88% 4.12% -0.24% -5.8% Non-Interest Income/Avg. Assets 2.30% 1.88% -0.42% 22.3% Non-Interest Expense/Avg. Assets 4.11% 4.16% -0.05% -1.2% Quarterly Net Charge-offs/Avg. Loans 0.13% 0.12% 0.01% 8.3% Weighted avg. shares Outstanding Basic -24 -1.2% Diluted -18 -0.9% AVERAGE BALANCE SHEET DATA Total Assets 4.6% Earning assets 4.0% Loans 4.1% Interest-bearing deposits 3.0% Total deposits 5.1% Total stockholders’ equity 6.3% (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ 5,158 6.3% Less average goodwill and other intangible assets, net of related income taxes -0.2% Average Tangible Equity 6.6% Net Income 33.1% Plus Amortization of core deposit intangibles, net of related income taxes 2 6 -66.6% Net Income, as adjusted $ 1,147 32.9% Page 8 of 21 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet (UNAUDITED) Mar. Dec. 2012 Sep. Jun. Mar. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 9 of 21 Quarter-End Loan Data Total Net Charge- Net Charge- 90 Days + 90 Days + March 31, 2013 Loans Offs Offs Non Accrual Non Accrual (In 000’s) Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ $ % $ % Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) 15 % 28 % All Other Secured by First Liens $ % $ % Secured by Junior Liens % % Multifamily (5+ Dwelling Units) % % Nonresidential Property (Except Land) ) %) % Land 34 % % Consumer 14 % 96 % Commercial 20 % % Subtotal – Real Estate Loans $ % $ % Non-Real Estate Loans: Commercial Loans $ $ % $
